DETAILED ACTION

This office action is in response to the claims filed 5/07/2020. Claims 1-4 are presently pending in this application.
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings (e.g., 203, 204 in fig 2) should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: Lines 4-5 of claim 1 recite, “and wherein the enclosure an air inlet hole (sic) and an air outlet wall in its side wall”, which is grammatically incorrect.  It is suggested to amend to claim to recite, --the enclosure includes an air inlet hole…--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werjefelt et al (2021/0299484) in view of Elenewski (5,023,023) and Welchel (7,648,231).
Regarding claim 1, Werjefelt discloses a protective helmet system comprising: a helmet (23) shown in fig 2 including a rigid enclosure (made of a rigid plastic material) (para [0028]) with a transparent viewing window (25) (transparent window) (para [0028]), and a retaining ring (4) (neck collar) joined to the enclosure (23) in an airtight connection (seals the enclosure around the neck) (para [0018]), and wherein the enclosure (23) includes an air inlet hole (15) (inlet port) (para [0022]) and an air outlet hole (18) (exhaust port) (para [0025]) in its side wall (see fig 25); and in fig 8 discloses a backpack (72) (carrier unit includes a power unit (70), wherein the backpack (72) contains an air and electricity supply system (power unit includes a battery pack (16) and a blower unit (14)) (para [0066]) coupled to the helmet.  
Werjefelt does not disclose the transparent viewing window includes multiple layers of transparent materials with embedded heater wire.
However, Elenewski teaches a respiratory apparatus including a face shield (10) including a transparent viewing window (14) (transparent visor) (col 2, ln 25-33), wherein the transparent viewing window includes a wire (21) (heating coil) on the interior surface to prevent fogging (col 3, ln 19-26).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the transparent viewing window of Werjefelt by providing a heating wire as taught by Elenewski in order to prevent the transparent viewing window from fogging (Eleneski, col 3, ln 19-22).
The now-modified Werjefelt’s device does not disclose the transparent viewing window includes multiple layers of transparent materials with embedded heater wire.
However, Welchel in fig 6 teaches eyeware with an analogous transparent viewing window (1112) (lens), wherein the transparent viewing window (112) includes multiple layers of transparent materials (160, 162) (first, second panel) with a space therebetween (164) which is vacuum seal, and wherein the space (164) includes an embedded heater wire (166) to reduce fogging and condensation (col 6, ln 28-42).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the transparent viewing window of modified Werjefelt by including multiple layers of transparent materials with embedded heater wire as taught by Welchel in order to provide a double-paned lens to provide insulation and result in a reduction in fogging (Welchel, col 6, ln 45-48).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werjefelt et al, Elenewski, and Welchel et al as applied to claim 1 above, and further in view of Bosari (2009//0235928).
Regarding claim 2, modified Werjefelt discloses a rigid enclosure (23 of Werjefelt) wherein the retaining ring (4 of Werjefelt) includes an elastic band (rubber, silicone, or stretchable ring) (Werjefelt, para [0018]).  
Modified Werjefelt does not disclose the rigid enclosure includes an upside-down cylindrical container and an upside-down frustum joined to the upside-down cylindrical container in an airtight connection.  
However, Borsari in fig 1 teaches a helmet including an enclosure (12) (body) shown to be formed as an upside-down cylindrical container, and as shown in fig 4, includes an upside down frustrum (113) (neck collar includes a cylindrical sleeve (19) which as shown in fig 4 forms an upside-down frustrum when cord (17) forms a seal around a patient’s neck) joined to the upside-down cylindrical container (12) (para [0029]) in an airtight connection (neck collar (113) forms an airtight connection (abstract), and therefore, the upside-down cylindrical container (12) is joined to the upside-down frustrum (113) in an airtight manner to allow the helmet to maintain an airtight seal against the ambient environment).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the rigid enclosure of modified Werjefelt by including an upside-down cylindrical container and an upside-down frustum joined to the upside-down cylindrical container in an airtight connection as taught by Borsari in order to provide a shape for improved wearability for the patient (Borsari, abstract)
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werjefelt et al, Elenewski, and Welchel et al as applied to claim 1 above, and further in view of Loser et al (5,269,293) and Koch (2015/0007820).
Regarding claim 3, modified Werjefelt discloses the air and electricity supply system (70) includes: a battery (16) (Werjefelt, para [0066]), wherein the air and electricity supply system (70) includes a respiration circuit including a source of air (14) (blower) is connected to the air inlet hole of the helmet by a first tube (10) (Werjefelt, para [0022]); wherein the battery (16 of Werjefelt, 22 of Elenewski) is electrically coupled to the heater wire (21 of Elenewski) of the helmet (heating wire (21) is supplied with electric current from battery (22)) (Elenewski, col 4, ln 48-55).
Modified Werjefelt does not disclose the air and electricity supply system includes an air reservoir with a pressure reducing valve, configured to storing high pressure and an air cooler, wherein the air reservoir is connected to the air cooler, and the air cooler is connected to the air inlet hole of the helmet by a first tube.
However, Loser in fig teaches a respiratory protection device including an air supply system comprising a closed loop respiration circuit including an air reservoir (20) (oxygen cylinder) with a pressure reducing valve (21) (pressure reducer) configured for storing high pressure air (col 4, ln 38-41), an air cooler (1) (cooling device), wherein the air reservoir (20) is connected to the air cooler via a breathing bag (19) (col 1, ln 43-47), and the air cooler (1) is connected to an air inlet of a breathing apparatus (not shown) by a first tube (25) (inspiration tube) (col 4, ln 45-49), and a second tube (13) (expiration tube) connected to an air outlet, wherein the second tube is equipped with a breathing valve (14) and a carbon dioxide absorber (17) and connected to the breathing bag (19) (col 4, ln 29-35).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the device of modified Werjefelt by substituting the open loop respiratory circuit with a blower with a closed loop respiratory circuit including an air reservoir with a pressure reducing valve, configured to storing high pressure and an air cooler, wherein the air reservoir is connected to the air cooler via a breathing bag, and the air cooler is connected to the air inlet hole of the helmet by a first tube, and a second tube connected to an air outlet and connected to the breathing bag, wherein the second tube includes a breathing valve and a carbon dioxide absorber as taught by Loser, as it would be a simple substitution of one known respiratory circuit with another, as a closed loop respiratory circuit is known in the art to be used in respiratory devices to allow air to be rebreathed so that contaminated ambient air does not enter the respiratory circuit.
The now-modified Werjefelt’s device discloses a chemical cooling means (1 of Loser).
Modified Werjefelt does not disclose the battery is electrically coupled to the air cooler.  
However, Koch in fig 1 teaches a cooler (heat pump cooling means) for a closed loop respiratory circuit of a respiratory device, wherein the cooling means includes a compressor (33) (para [0023]) that is powered by a battery (para [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the chemical cooling means of modified Werjefelt with a heat pump cooling means including a compressor powered by a battery as taught by Koch in order to provide a cooling means with a higher cooling capacity and which can be turned on or off as needed (Koch, para [0027]).
Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Werjefelt et al, Elenewski, Welchel et al, Loser et al, and Koch as applied to claim 3 above, and further in view of Ostberg (2003/0167927).
Regarding claim 4, modified Werjefelt disclose air and electricity supply system (70) (Werjefelt, para [0066]), and a second tube (20 of Werjefelt, 13 of Loser) connected to the air outlet (18 of Werjefelt) of the helmet (23 of Werjefelt) (Werjefelt, para [0025], Loser, col 4, ln 29-33), wherein the second tube (13 of Loser) is equipped with a breathing valve (14 of Loser) (expiration valve) (Loser, col 4, ln 29-33).
Modified Werjefelt does not disclose the air and electricity supply system further includes a water tank, wherein the water tank is connected to the air outlet of the helmet by the second tube. 
However, Ostberg teaches a filter (2) for filtering exhaled gases, (para [0004]), wherein the filter (2) includes a filter unit (10) (para [0018]) and a water tank (12) (water trap stores water from filter and therefore is considered to read upon the broadest reasonable interpretation of a water tank) (para [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the second tube of modified Werjefelt by providing a filter including a filter unit and a water tank as taught by Ostberg in order to provide a filter to remove pathogens such as bacteria from exhaled gases from a user (Ostberg, para [0004]) and to avoid buildup of condensation on the filter to increase filter effectiveness (Ostberg, para [0006]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Macris (2006/0137686) and Borsari (2005/0199235) and Navalesi et al (2011/0226240) disclose helmets or hoods for a breathing apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785